Page 1 of 2                                                                                             567977 FILy NO 13Oc5
                                 QUITCLAIM DEED—with Dower Cleuee--3to.   89.B                                   h• lesol onk o. Cteweloncl
                                                                                                                   Publhhem and Deoliere Sine. 1883
                                           SiLay#2,PA
                                                                                                ,f           ,

                                                                                                        Pgit?
                                                                                         1 11

                                    oat        WALKER SEBASTIAN AND CHRISTINE SEBASTIAN
                                                       (HUSBAND AND WIFE)




                                                                                                     , the Grantors ,
                                who claim         title by or through instrument , recorded in ro/ame1094 , Page 240,
                                 LORAIN
                                County Recorder's Office, for the consideration of
                                PEN DOLLARS AND 00/100
                                '                                                                                Dollars (8         10.00             )

                                received to THEIR               full satisfaction, of


                                      JEFFREY S. CARMAN AND GLENDA CARMAN
                                         (HUSBAND AND WIFE)                                      the Grantee
                                                                        2111 HARRISON AVENUE AND
                                whose TrIX .41.,11LING .4DDRESS will be 2113 HARRISON AVENUE
                                                                                        LORAIN          OH   44055

                                have GUM grata 3CW/a Liel,Met Zttla Num= Oult-Chimett and do by these
                               presents absolutely eve, grant, remise, release and forever quit-claim unto the said
                               grantees ,      THER                    heirs and assigns forever, all such right and
                               title as    WE            , the said grantor S, have or ought to have innisl to the
                               following described piece    or parcel    of land, situated in, the   TOWNs          of
                                 SHEFFIELD                County of LORAIN                         and State of Ohio,'
                                                                          2 AND 3
                                AND KNOWN AS BEING SUBLOT NOS. 1,1aoa INCLUSIVE, BLOCK K, IN THE
                                LORAIN HEIGHTS ALLOTMENT, OF PART OF ORIGINAL SHEFFIELD TOWNSHIP
                                LOT NO. 109, AS SHOWN BY THE RECORDED PLAT IN VOLUME 6, PAGE 21
                                OF LORAIN COUNTY MAP RECORDS. SAID SUBLOT NOS. 1 XINDOW INZDIXSLINX*2
                                                                                                         D 3
                                BLOCK K, TOGETHER FORM A  PARCEL   OF LAND HAVING A FRONTAGE OF IMM1112  .00
                                FEET ON THE NORTHERLY SIDE OF THIRTY-SECOND AVENUE, NOW KNOWN AS
                                HARRISON STREET, AND EXTENDING BACK BETWEEN PARALLEL LINES 110
                                FEET ON THE WESTERLY LINE, 110 FEET ON THE EASTERLY LINE AND
                                HAVING A REAR LINE OF 1.218XXXIM'EET, AS APPEARS BY SAID PLAT, BE THE**1 0:00;
                                SAME MORE OR LESS, BUT SUBJECT TO ALL LEGAL HIGHWAYS.

                                TAX PARCEL NOS. 03-00-109-112-008, 03-00-109-112-009 &
                                                03-00-109-112-010




                                          ***SW.4.60 TO_ CORRECT DEED FILED APRIL 28,• 1998 INSTRUMENT NO
                                             980532492 TO CORRECT THE LEGAL DESCRIPTION.**************




                                                                                     M ARK R. STEWART
                                                                                    LORAL COUP'1TY UD1
                                                                                                       OR
                                                                                     DEPUTY
                                                                                                       1)62 11 e-

                                                                                                TOWER CITY TITLE AGENCY
                                                                                                        6151 Wilson Mills Rd.
                                                                                                     HIGHLAND HTS.,OHIO 44143




              19-14906-jps   Doc 44-1         FILED 05/20/20                     ENTERED 05/20/20 10:56:18                        Page 1 of 41
                                                               567977 FILM NO 1386
               Ea igaan* Rats trAt i.r.21 the premises aforesaid, with the appurtenances there-
       unto belonging to the said grantee S , THEIR                            heirs and assigns,
       so that neither the said grantor s , nor THEIR               heirs, nor any other persons
       claiming title through, or under        THEM           , shall or will hereafter claim or
       demand any right or title to the premises, or any part thereof; but they and every
       one of them shall by these presents be excluded and forever barred.
           .4nd for valuable consideration


         WALKER SEBASTIAN AND CHRISTINE SEBASTIAN
         (HUSBAND AND WIFE)

                                                                        do     hereby remise,
      release and forever quit-claim unto the said gatnteeS ,       THEIR heirs and assigns,
      all OUR               right and expectancy of04041;11rin, the above described premises.

                                      WE             have hereunto set OUR       hand s , the
                     day of                             ,in the year ofour Lord one thousand
      nine hundred and 98
      Signed,an 9Jcnowledged in presence of
                                                         4dett4
                                                            ,   4
                                                                , /,
                                                         CHRISTINE SEBASTIAN




                       ss.       Before me, a NOTARY PUBLIC
       LORAIN County,       in, and for said County and State, personally appeared
      the above named WALKER SEBASTIAN AND CHRISTINE SEBASTIAN, HUSBAND AND
        WIFE
      who acknowledged that THEY        did sign the foregoing instrument.and that the
      same is   THEIR   free act and deed.

                                   3111a.04111,1111.1ffritt. I have hereunto set my hand and
                              official seal, at ORA
                              this     1ST       da f OCTOBER                .4. D. 19 98

                                                RO ALD TUCKERMAN
                                                      MY COMMISSION EXPIRES:     11-16-2002


       PREPARED BY:             MARY AMU JAMISON
       LEONARD R. STEIN—SAPIIIPRAIN COUNTY RECORDER
       ATTORNEY AT LAW
       1111 CHESTER AVE. #4
       CLEVELAND OH 44114la 6 3 o7 PM '98
       216 861 2773

                                  R ECEIVED FOR RECORD

                                                 0
                                                                                    O
                                                 0
                                                                                    0

                                                                         C)
                                                                                    '
                                                                                    b


                                                                                    8




                                         tri




                                                                                                               Z 10 5   abed

19-14906-jps     Doc 44-1       FILED 05/20/20           ENTERED 05/20/20 10:56:18                  Page 2 of 41
4/24/2020                                                        Lorain County, OH, Auditor Office



                Lorain County Auditor
                Craig Snodgrass, CPA, CGFM
Report generated: Fri Apr 24 2020
 Parcel Number:0300109112010
        (7.)        r-    c.




                C
                      0')       0           ‘-         (N        co
                      o                     R....
            tri 9O
            T- I                                       ;
                                                       I-'.al    )
                                                                 C
                                                          ‘--
                      N         CY-:         71-       iz)       (Jo

              40      40         40          40        40        40
                                        [

                        HARRISON AVE




Parcels
Parcel Number                          0300109112010                    Land Use                        510
                                                                                                        31103 - RIDGE VUE
 Owner                                 CARMAN JEFFREY S & GLENDA        Neighborhood
                                                                                                        HTS/LORAIN HTS ALLOTMENT
                                       2113 HARRISON AVE LORAIN, Acres                                  0
 Location Address                      OH 44055
                                       2113 HARRISON AV LORAIN,0H School District                       CLEARVIEW LSD
 Tax Bill Mailed To                    44055
                                       LORAIN HTS FRNT 0040.00    Instrument Number                     980567977
Property Description                   DPTH 0110.00
                                       61 - SHEFFIELD             Delinquent Real Estate                No
 Tax District                          TWP/CLEARVIEW LSD

Values

 Market Land Value                                                      $7,680.00
 Market Building Value                                                  $53,560.00
 Market Total Value                                                     $61,240.00
 Market CAUV                                                            $0.00
 Market Abatement                                                       $0.00
 Assessed Land Value                                                    $2,690.00
 Assessed Building Value                                                $18,750.00
 Assessed Total Value                                                   $21,440.00
 Assessed CAUV                                                          $0.00
 Assessed Abatement                                                     $0.00
                                            The 2019 values have been certified by the State of Ohio.


                                                                                EXHIBIT


                                                                                                                               1/3
loraincountyauditorcom/gis/report/Reportaspx?pin=0300109112010
             19-14906-jps       Doc 44-1            FILED 05/20/20        ENTERED 05/20/20 10:56:18           Page 3 of 41
4/24/2020                                                            Lorain County, OH, Auditor Office



                 Lorain County Auditor
                 Craig Snodgrass, CPA, CGFM
Report generated: Fri Apr 24 2020
 Parcel Number:0300109112009
                                                           r




                               ,I           i



            ra            CO
                                    0")         0          ,t—       CV
            6                       0
                    ,...,
            0
            0
                    `-' 0
                    — ,
                                    90           Qo         i , 1,
                                                           Co0

                                    c\I          c,-:      . -z      L:.-)
5                      40           40           40        40        40


                         HARRISON AVE

•II




Parcels
                                          0300109112009                      Land Use                       520
 Parcel Number
                                                                                                            31103 - SHEFFIELD TWP -
 Owner                                    CARMAN JEFFREY S & GLENDA          Neighborhood                   LORAIN & RIDGE VUE ALLOT
                                          HARRISON AVE LORAIN, OH     Acres                                 0
 Location Address                         44055
                                          2113 HARRISON AV LORAIN, OH School District                       CLEARVIEW LSD
 Tax Bill Mailed To                       44055
                                          LORAIN HTS FRNT 0040.00     Instrument Number                     980567977
 Property Description                     DPTH 0110.00
                                          61 - SHEFFIELD              Delinquent Real Estate                No
 Tax District                             TWP/CLEARVIEW LSD

 Values
 Market Land Value                                                           $7,680.00
 Market Building Value                                                       $33,070.00
 Market Total Value                                                          $40,750.00
 Market CAUV                                                                 $0.00
 Market Abatement                                                            $0.00
 Assessed Land Value                                                         $2,690.00
 Assessed Building Value                                                     $11,570.00
 Assessed Total Value                                                        $14,260.00
 Assessed CAUV                                                               $0.00
 Assessed Abatement                                                          $0.00
                                                The 2019 values have been certified by the State of Ohio.




                                                                                                                                       1/3
loraincountyauditorcom/gis/report/Reportaspx?pin=0300109112009
             19-14906-jps           Doc 44-1            FILED 05/20/20        ENTERED 05/20/20 10:56:18            Page 4 of 41
                                       Page 1 of 10
                                                                                                                                                              g(l)-920

                                                                                                                              532493 FILM NO 1330




19-14906-jps
                                                      WHEN RECORDED MAIL TO:
                                                      BOFS Central Servicing Dept. E




Doc 44-1
                                                      8604 Allisonville Road
                                                      Indianapolis, IN 46250-




                                                                                            OPEN-END MORTGAGE
                            tabbies'
                                                           THIS MORTGAGE ("Security Instrument") is given on              04/24/1998                      . The mortgagor is
                                                           JEFFREY S CARMAN AND GLENDA CARMAN
                                                           HUSBAND AND WIFE                                                                               ("Borrower") whose




FILED 05/20/20
                                                       address is 2113 HARRISON AVENUE LORAIN,011 44055                                             . This Security Instrument
                                                       is given to           Banc One Financial Services, Inc.            ,("Lender") which is organized and existing under the
                                                      laws of the State of      INDIANA                                                                   and whose address is
                                                         8604 Allisonville Rd. Indianapolis IN 46250                                              . Borrower owes Lender the
                                                       principal sum of One Hundred Eight Thousand Seven Hundred Thirty-Seven Dollars And 87 Cents
                                                      (U.S. $           108,737.87           ). This debt is evidenced by Borrower's note dated the same date as this Security
                                                       Instrument ("Note"), which provides for monthly payments, with the full debt, if not paid earlier, due and payable on
                                                           05/01/2018                      . This Security Instrument secures to Lender: (a) the repayment of the debt
                                                       evidenced by the Note, with interest, and all renewals, extensions and modifications of the Note;(b) the payment of all
                                                       other sums, with interest, advanced under paragraph 7 to protect the security of this Security Instrument; and (c) the
                                                       performance of Borrower's covenants and agreements under this Security Instrument and the Note. For this purpose,
                                                       Borrower does hereby mortgage, grant and convey to Lender the following described property located in
                                                                   LORAIN               County, Ohio.

                                                              See attached for legal description




ENTERED 05/20/20 10:56:18
                                                       which has the address of 2113 HARRISON AVENUE            LORAIN, OH 44055
                                                      ("Property Address"); & 2111 HARRISON AVENUE              LORAIN OH 44055


                                                       OHIO - FIRST MORTGAGE - FNMA/FHLM MODIFIED FORM 3036, 9/90




Page 5 of 41
                                                              BOFS # OH3036 - 10/97 STS Rev. 2/98                                                                   Page 1 of 6
                            Page 5 of 10
                                                                                                                                05
                                           •



                                                                             EXHIBIT "A"

                                               SITUATED IN THE TOWNSHIP OF SHEFFIELD, COUNTY
                                                                                             OF LORAIN AND STATE OF OHIO:

                                               AND KNOWN AS BEING SUBLOT NOS. 1 TO 8 INCLUSIVE,
                                                                                                 BLOCK K, IN THE LORAIN
                                               HEIGHTS ALLOTMENT. OF PART OF ORIGINAL SHEFFIEL
                                                                                               D TOWNSHIP LOT NO. 109. AS
                                               SHOWN BY THE RECORDED PLAT IN VOLUME 6, PAGE 21 OF
                                                                                                   LORAIN COUNTY MAP RECORDS.
                                               SAID SUBLOT NOS 1 TO 8, INCLUSIVE BLOCK K, TOGETHER
                                                                                                    FORM A PARCEL OF LAND
                                               HAVING A FRONTAGE OF 305.87 FEET ON THE NORTHERL
                                                                                                Y SIDE OF THIRTY-SECOND ' 1




19-14906-jps
                                               AVENUE, NOW KNOWN AS HARRISON STREET, AND EXTENDIN
                                                                                                  G BACK BETWEEN PARALLEL
                                               LINES 110 FEET ON THE WESTERLY LINE, 110 FEET ON
                                                                                                 THE EASTERLY LINE AND HAVING
                                               A REAR LINE OF 309.01 FEET, AS APPEARS BY SAID PLAT, BE
                                                                                                        THE SAME MORE OR
                                               LESS, BUT SUBJECT TO ALL LEGAL HIGHWAYS.

                                               TAX PARCEL NOS. 03-00-109-112-008, 03-00-109-112-009
                                                                                                    & 03-00-109-112-010

                                               PROPERTY ADDRESS: 2113 HARRISON AVE.




Doc 44-1
                                                                 LORAIN, OH  44055




FILED 05/20/20
ENTERED 05/20/20 10:56:18
Page 6 of 41
                                                                                                                                 .
                            Page 8 of 10


                                           04/24/1998
                                           Loan No 00003899543                                                                                           Page 6 of 6

                                                25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
                                           this Security Instrument, the covenants and agreements of each such rider shall be incorporated into and shall amend and
                                           supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security
                                           Instrument.

                                           [Check applicable box(es)]




19-14906-jps
                                            0 Adjustable Rate Rider                 El Condominium Rider                         El 1-4 Family Rider
                                            El Graduated Payment Rider              Li   Planned Unit Development Rider          l-11 Biweekly Payment Rider
                                             ❑ Balloon Rider                        ❑ Rate Improvement Rider                    0 Second Home Rider
                                            Li    V.A. Rider                        ❑ Other(s)[specify]




Doc 44-1
                                           BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security Instrument and
                                           in any rider(s) executed by Borrower and recorded with it.

                                            Witnesses:                                               Borrowers:


                                           Printed Name. Li/4  lyre
                                                                 . v    '
                                                                        e                            Printed Name:      REY S CARMAN
                                           Address: C       f
                                                            it    ../1"                                                          .
                                                                                                     Address: 21 13 HARRISON AVENUp  LORAIN.011 44055

                                                                                                                                      virx,
                                                                                                                                         ( )
                                                                                                                                           (7)C-)
                                                                                                     Printed Name: GLENDA C          N




FILED 05/20/20
                                            Printed Name-        12-2i                p le_s         Address:
                                            Addres(      i              e.(z-
                                                                                '6
                                                                                                     Printed Name:
                                                                                                     Address:


                                                                                                     Printed Name:
                                                                                                     Address:


                                                                                    INDIVIDUAL ACKNOWLEDGMENT
                                            STATE OF OHIO
                                                                                                      )SS
                                            COUNTY OF                ,
                                                                40,4v„
                                            On this day before me, the undersigned Notary Public, personally appeared
                                              JEFFREY S CARMAN AND GLENDA CARMAN                                                                to me known to be the
                                            individual(s) described in and who executed the Mortgage, and acknowledged before me that he/she/they signed the




ENTERED 05/20/20 10:56:18
                                            Mortgage as his/her/their free and voluntary act and deed, for the uses and purposes therein mentioned.

                                            Given under my hand and official seal this           I/ day of        0
                                                                                                                  )0,,
                                                                                                                     e /                       /99


                                            By                                                                Residing at 1///
                                                                                                                             l e  47ev- Ale.
                                                                                                                                              /
                                            Notary Public in and for the State of    al
                                                                                      it0                     My commission expires /
                                                                                                                                    0 — -29-ty/
                                                                                                              DiMEOLO
                                                                                      !CHRISTOPHER P.Ohio, Cuy. Cty.
                                            This instrument was prepared by:          Votary Public, State of
                                                                                                                  29, 2001




Page 7 of 41
                                            BETH WALKER                               My Commission Expires Oct.
                                            BANC ONE FINANCIAL SERVICES,INDIANAPOLIS INDIANA 46250
              OCCi ON N113
                           egt:JZO9




                                                                                                OW;0";Yr
                                                                                                           (13h1-103
                                                                                          p7,
                                                                              141\11301
                                                                         44
0110 6 05ed




               19-14906-jps           Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18                            Page 8 of 41
Page 1 of 12




                     811\Swv-ikat)-9q5
                         Account No. 161 1611004641                                                                567978 FILM NO 1386



                                                                                  MORTGAGE

                         THIS MORTGAGE is            made   this     1st    day   of    October                  1998           ,   between      the   Mortgagor,
                                 JEFFREY S.CARMAN and GLENDA CARMAN , HUSBAND AND WIFE
                     (herein "Borrower")and the Mortgagee,       FIRST UNION HOME EQUITY BANK, N. A.                        A national
                         banking association organized and existing under the laws of the United States of America, whose address is
                                   CONS-14 0361 CHARLOTTE, NC 28288                                    (herein "Lender").

                         Whereas, Borrower is indebted to Lender in the principal sum of U.S. $       93,500.00         ,which indebtedness is evidenced
                         by Borrower's note dated    October           1     1998          and extensions and renewals thereof (herein "Note"), providing
                         for monthly installments of principal and interest, with the balance of indebtedness, if not sooner paid, due and payable on
                                    October          10       2013


                         TO SECURE to Lender the repayment of the indebtedness, evidenced by the Note, with interest thereon; the payment of all other
                         sums, with interest thereon, advanced in accordance herewith to protect the security of this Mortgage; and the performance of the
                         covenants and agreements of Borrower herein contained, Borrower does hereby mortgage, grant and convey to Lender the following
                         described property located in the County of           LORAIN                       ,State of Ohio:




                                                                                  SEE ATTACHED EXHIBIT "A"




                                                                                                                                           EXHIBIT




                      which has the address of              2113 HARRISON AVENUE                      LORAIN                OH        44055
                                                          (Street)                                      (City)            (State)   (Zip Code)

                     (herein "Property Address");

                     TOGETHER with all the improvements now or hereafter erected on the property, and all easements, rights, appurtenances and
                     rents all of which shall be deemed to be and remain a part of the property covered by this Mortgage; and all of the foregoing,
                     together with said property (or the leasehold estate if this Mortgage is on a leasehold) are hereinafter referred to as the
                     "Property."

                     Borrower's address:           2113 HARRISON AVENUE                LORAI N,OH 44055


                     ❑          If checked, this is an Adjustable Rate Loan and the Adjustable Rate Rider ("Rider") attached hereto and executed of even
                                date herein is incorporated herein and the covenants and agreements of the Rider shall amend and supplement the covenants
                                and agreements of this Mortgage, as if the Rider were a part hereof.

                     Borrower covenants that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgage, grant and convey
                     the Property, and that the Property is unencumbered, except for encumbrances of record. Borrower covenants that Borrower warrants
                     and will defend generally the title to the Property against all claims and demands, subject to encumbrances of record.

                     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

                      1. Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest indebtedness evidenced
                     by the Note. This Mortgage secures payment of said Note according to its terms, which are incorporated herein by reference.

                      2. Application of Payments. Unless applicable law provides otherwise, all payments received by Lender under the Note and
                     paragraph 1 hereof shall be applied by Lender first to interest payable on the Note, then to the principal of the Note.
                                                                AGENCY
                                                        'TITLE
                                                  CITY
                                       1-0";,;,.R Wilson Mills Rd.
                                      -        6151 WS.,OHIO 44143
                     230522 (Rev 08)       41G141-010                               Page I of 5                                            (04/98) OH FR/ARM Mtg
                                          1                                                                                       1611004841      CARMAN

                                                 alS (- 1n




          19-14906-jps       Doc 44-1            FILED 05/20/20                   ENTERED 05/20/20 10:56:18                                      Page 9 of 41
Page 9 of 12




                        IN WITNESS WHEREOF, the undersigned Borrower and                                                                  the spouse of the
                        Borrower, who hereby releases such spouse's right of dower in the Premises, have executed this Mortgage.

                        IN WITNESS WHEREOF, Borrower has executed this Mortgage.


                        WITNESSES:


                                                                                                                                               (SEAL)
                                                                                                                      gagor
                                                                                                 J   REY S. CAR


                                                                                                                                               (SEAL)
                                                                                                        1X
                                                                                                         - -Ce4
                                                                                                              Mortgagor
                                                                                                 GLENDA CARMAN




                        STATE OF OHIO,                  LORAIN         County ss:

                        On this 1ST day of       OCTOBER      1998             ,before me, a Notary Public in and for said County and State,, personally
                        appeared     JEFFREY S. CARMAN AND GLENDA CARMAN, HUSBAND AND WIFE                                 the individual(s)who executed
                        the foregoing instrument and acknowledges that The Y did examine and read the same and did sign the foregoing instrument, and
                        the same is       THEIR                        free act and deed.

                        IN WITNESS WHEREOF, I have hereunto set my hand and official seal.



                                          (SEAL)


                        My Commission Expires:


                               /     RONA
                                     RONALDLD TUCKERMA;
                                          Public, State of Ohio
                               tilyeoramtmlon Exgrca   tiur.10, 4u14
                                                                                                                  Notary Public

                        This Instrument Prepared By:




                                            FIRST UNION HOME EQUITY,BANK
                                            4700 ROCKSIDE RD., 525
                                            INDEPENDENCE, OHIO 44131




                    230.522 (Rev 08)                                                Page 5 of5                                            (04/98) OH FR/ARM Mc&
                                                                                                                                  1611004641    GASMAN




         19-14906-jps      Doc 44-1                 FILED 05/20/20              ENTERED 05/20/20 10:56:18                                 Page 10 of 41
                            Page 11 of 12




                                                                                       EXHIBIT "A"
                                                                                                        557978 FILM NO 1385




                                                Situated in the Village of Sheffield, County of Lorain and State of Ohio: and




19-14906-jps
                                                known as being Sublot No. 3, Block K, in Lorain Heights allotment, of part of
                                                Original Sheffield Township Lot No. 109, as shown by the recorded Plat in
                                                Volume'6, Page 21 of Lorain County Map Records forming a parcel of land having
                                                a frontage of 40.00 feet on the Northerly side of Harrison Street, and
                                                extending back between parallel lines 110 feet, and having a rear line of
                                                40.00 feet, as appears by said plat, be the same more or less but subject to
                                                all legal highways.




Doc 44-1
                                                KNOWN AS:    2113 HARRISON AVENUE, LORAIN, OHIO 44055

                                                PARCEL NO:      03-00-109-112-010




FILED 05/20/20
                                                                       N ARY ANN JAMISON
                                                                    LORAIN COUNTY
                                                                                   RECORDER


                                                                    Ocr G 3 07 PM '98                                            A




                                                                    R ECEIVED FOR RECORD




ENTERED 05/20/20 10:56:18
Page 11 of 41
                                            33 0
                                             1 '0

                                             60\
11.1120114314110u0sanominemmus4444%4*---




                                                                                                                           567976 FILM NO 131A;
                                    Account No.    vat eon intana


                                                                                             MORTGAGE

                                                                        this   141     day   of    Onnewir              INS
                                    THLS    MORTGAGE is         made
                                                                                                                                          national
                                                       n  organized and existing under the laws of the United States of America, whose address is
                                    banking isaociatiO
                                              COires-in 0301 CHARLOTTE.NC MON                                        therein 'Lender.).

                                                                                                  of U.S. S          37.00200           .which indebtedness is evidenced
                                   Whereas, Borrower is Indebted to Lender in the principai sum
                                                                Dil sbar           I      tare           and  extentiot u and renewals thereof (herein 'Note'), providing
                                   by Conniver's note dated
                                                                                                    balaoce of indebtedness. if not sooner paid, due and payable on
                                   for monthly installments of .priocipal and Micron, with the
                                              001004T            6       3013            ,

                                                                                                             by the Note, with interest thereon; the payment of all other
                                   TO SECURE to Lender the repayment of the indebtedness. evidenced
                                                                          In accordanc e herewith  to protect  the security of this Mortgage; and the performance of the
                                   N . with inscrest thereon. advanced
                                                                                 contained , Borrower   dors  hereby  mortgage, grant and convey to Lender the following
                                   covenants and agreements of Borrower herein
                                                                                           1:101A41                       ,State of Ohio:
                                   described property located In the County of




                                                                         SEE ATTACHED EXHIBIT "A"




                                                                                                                  WHAM                 OH      44464
                                    which has the addtesa of            2111 HAMMON AVERUE
                                                                                                                   W rit             (Sow)    aip Code)


                                   (herein *Property Address.),
                                                                                                                                                              and
                                                                                                     on the prop-ny, and all east-menu, right. appurtenances
                                  TOGETHER with all the improvements now or hereafter erected                                                                    ,
                                                                                              of the property covered by this Mortgage: and all of the foregoing
                                  fens ail of which shall be destnal to be and remain a pie
                                                                                                       is on a leasehold) are heretnafter referred to as the
                                  somber with said paisietry (or the ion:bold estate if this Mortgage
                                  'Propeny.•

                                                               7113 HARRISON ATETA/E               LDRAnl,CH 44064

                                                                                                                                                                   of even
                                                                                                     Adjustable Rae Rider ('Rider') attached hereto and executed
                                    ❑        If checked, this is an Adjustable Rate Loan and the
                                                                      ted herein and the covenants  and  agreement s of the Rider shall amend and supplement the covenants
                                             doe herein is  incorpora
                                                                                                          part hereof,
                                             and agrea0121,3 of this Mortgage, as if the Rider were a
                                                                                                                                                         grant and convey
                                                                                            of the estate hereby conveyed and has the right to mortgage,
                                    Borrower covenants that Borrower is lawfully seized                         nces of record. Borrower covenants that Borrower warrants
                                                      that the Property  is unencumb ered. except for encumbra
                                    the Property, and                                                                                                 record.
                                                                                         against all claims and demands, subject to encumbrance' of
                                    and will defend generally the title to the Property
                                                                           covenant and agree as follows:
                                    UNIFORM COVENANTS. Borrower and Lender
                                                                                                                                                           ess evidenced
                                                                                         shall promptly pay when due the principal and interest indebtedn
                                     I. Pampas at Principal and Interest. Borrower                                              are incorporated herein by reference.
                                                       Mortgage  secures payment  of said  Nose according to its tenni. which
                                    by the Nots. This
                                                                                                                                                            the Note and
                                                                                             provides otherwise, all payments received by Lender under
                                     . Application of Paysocuts. Unless applicable law
                                     2                                                                             Note, then to the pnnci pal of the Note.
                                                             be applied by Lender first to interest payable on the
                                    paragraph I hereof shall                                                                          A, _t.L,
                                                                                                                     CITY TITLE.
                                                                                                          l'OVIEn  6151 S';,•.:4n Gill 44144
                                                                                                                           NTS..
                                                                                                              FOCvNLAN O
                                                                                                                                                          AN/ 104 WA. 140.
                                                                                                   I,. I ell
                                    INKS) Orr WI                                                                                                !Mee,         CAPIMM




           19-14906-jps               Doc 44-1              FILED 05/20/20                        ENTERED 05/20/20 10:56:18                                     Page 12 of 41
                  ,     •
          •           STATE Of OHIO,           tf  h
                                                liLT             County ad:
                                                                                                                              and State, penaizy
                      Os is                    OCTOBJE1             1996 .Delon we, Notary Publk In nod for said County
                                                                                            AND gIft                 the individual(e)vtioexecuied
                                    .
                      appaderdd Jrrnz r 3. CABMAN AND GLENDA CALMAN NUS BAND read              the same sod did sign tbs fortgoins instrument , and
                                                                                        and
              •       do forgoing innetument and ir-taentedges dud _T_Ise x_ead examine
                      the same is         MIL                        trod act and deed.




19-14906-jps          Doc 44-1             FILED 05/20/20                     ENTERED 05/20/20 10:56:18                                 Page 13 of 41
• 4. • . •                                                                                                       • 1r.•.1




                                                                                5674376 FILM &J 13116
                                                        EXHIBIT "A"




                                                                                             e of Ohio: and
                                                                       ty of Lorain and Stat
                                            age of Sheffield. Coun                           Allotment, of
                       Situated in the Vill             and  2  Bloc k X. in Lorain Heights
                                               Nos.   I                                    the recorded Plat
                       known as being Sublots             ship  Lot  No. 109, as shown by
                                             fiel d  Town                                     el of land
                       part of Original Shef                           Becorda forming a parc
                                             of Lorain County hap                               Street, end
                       in Volume 6, toga 21                on  the  Nort herly side of Harrison
                                         of 80.0  0  feet                                       line of
                       having • frontage                   line s  110 feet, and having • rear
                                           een para  llel                                   but subject to
                       extending back betw                plot ,  be the sass more or less
                                               by   sald
                       10.00 feet, as appears
                       all legal highways.
                                                         LORAIN, OHIO 44055
                       MOWN Jul:   2111 HARRISON AVENUE.

                       PARC= WO:    03-00-109-112-001
                                    03-00-109-112-009




                                         mormimaxmil
                                      Louni couNtrxecomu

                                       Oct 6 307 Pi( is
                                       R ECEIVED FOR RECORD




        19-14906-jps     Doc 44-1         FILED 05/20/20            ENTERED 05/20/20 10:56:18                  Page 14 of 41
                                       Page 1 of 18

                                                                                                                                            /324413 FILM NO 1474
                                                                                                                                'CUSTOM TITLE SERVICES,INC.
                                                                                                                                 4500 ROCKSIDE RD., SUITE 130
                                                      5,ce4 a,24gs                                                                  INDEPENDENCE, OH alc     ts,"
                                                                                                                                Order No.      Escrow No.
                                                      v<teco
                                                                 After recording mail to:




19-14906-jps
                                                                 Providian National Bank
                                                                 do Mortgage Processing
                                                                 P.O. Box 9120
                                                                 Pleasanton, CA 94566
                                                                 Ref. No. 9913701149                      SPACE ABOVE THIS LINE FOR RECORDER'S USE ONLY




Doc 44-1
                                                                                                       OPEN-END MORTGAGE

                                                                         THIS MORTGAGE ("Mortgage") is made on June 16, 1999 by JEFFREY S. CARMAN AND
                                                                GLENDA CARMAN, HUSBAND AND WIFE ("Borrower") whose address is 2113 Harrison Avenue,
                                                                Lorain, 01-1 44055-3419 and Providian National Bank, which is organized and existing under the laws of
                                                                the United States of America, and whose address is 295 Main Street, Tilton, NH 03276 ("Lender").
                                                                Borrower owes Lender the principal sum of Twenty Five Thousand Nine Hundred and 00/100 Dollars
                                                               (U.S. $25,900.00) (the "Credit Limit") as evidenced by Borrower's Providian National Bank Account
                                                                Agreement dated even date herewith ("Agreement"). This Mortgage secures to Lender:(a)the repayment
                                                                of the debt evidenced by the Agreement, with interest thereon, and all renewals, future advances,




FILED 05/20/20
                                                                extensions and modifications of the Agreement;(b) the payment of all other sums, with interest thereon,
                                                                advanced to protect the security of this Mortgage; and (c) the performance of Borrower's covenants and
                                                                agreements under this Mortgage and the Agreement. For this purpose, Borrower irrevocably does hereby
                                                                mortgage, warrant, grant and convey to Lender, the following described property located in LORAIN
                                                                County, State of Ohio which has the address of 2111 Harrison Avenue, Lorain, Ohio 44055 ("Property
                                                                Address') and which is more particularly described in Exhibit "A" attached hereto and made a part hereof;

                                                                       TOGETHER WITH all the improvements now or hereafter erected on the property, and all
                            tabbies'                           easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
                                                               additions shall also be covered by this Mortgage. All of the foregoing are hereinafter referred to as the
                                                               "Property."


                                                                Borrower and Lender covenant and agree as follows:

                                                                1. TITLE. Borrower warrants and covenants that Borrower has good and marketable title to the Property
                                                                and has the right to grant and convey the Property and that the Property is unencumbered, except for
                                                                encumbrances of record. Borrower will defend title to the Property against all claims and demands, subject
                                                                to any encumbrances of record.




ENTERED 05/20/20 10:56:18
                                                                2. ADJUSTABLE MORTGAGE LOAN PROVISIONS. The Agreement contains provisions which
                                                                permit (a) increases and decreases to the rate of interest provided in the Agreement on a monthly basis
                                                                prior to the Conversion Date (as defined herein) and thereafter;(b) increases and decreases to the rate of
                                                                interest and payments of principal and interest on a semi-annual basis; and (c) a limitation on increases and


                                                                APOM4
                                                                OHIO MORTGAGE
                                                                July 27, 1998
                                                                                                                                                                        'NW




Page 15 of 41
                            Page 5 of 18




                                                        BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
                                               this Mortgage and in any rider(s) executed by Borrower and recorded with it and acknowledges receipt of
                                               a copy of this Mortgage and any rider.

                                               Witness                                            Borrower(s):




19-14906-jps
                                                                                                                     5
                                               Print   ante:
                                                               OLA/2/4

                                                  \00 CitAwly`,-                                                                   l4/Yl41
                                                                                                                                         2 1
                                                                                                                                           .'
                                                                                                                                            / <
                                           Print
                                           '     pone\-- L WArytiAl




Doc 44-1
                                               STATE OF OHIO          riAiiatt
                                                                             ) 91                      County ss:

                                                       On this            it OTh                  day of
                                               before me, a Notary Public in and for said County and State, perso ally appeared


                                                                                                   r      1/iMc          Du- 44a4
                                                                          tf)-Car14-tud
                                                                   the individual(s) who executed the foregoing instrument and acknowledged that _




FILED 05/20/20
                                             -1:544did.examine and read the same and did sign the foregoing instrument, and that the same is
                                                       free act and deed.

                                                         IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

                                               My Commission expires:


                                                                                         Notary Public


                                               This instrument was prepared by:
                                                                                                                 CLARK R.BROW,Notary Punk
                                               Gerlinde Kersenbrock (Document Specialist)
                                                                                                                  State of Ohio,Summit County
                                                                                                              My Comm    on Expires Nov.23,2002
                                               do Providian - Mortgage Processing
                                               P.O. Box 9120
                                               Pleasanton, CA 94566
                                               Ref. No. 9913701149




ENTERED 05/20/20 10:56:18
                                                               ----[Space Below This Line Reserved For Lender and Recorder]




                                               AP0544
                                               OHIO MORTGAGE
                                               July 27, 1998
                                                                                                                                                  Page 3




Page 16 of 41
                            Page 17 of 18




                                                                     EXHIBIT A
                                                                                              624413 FILM NO 1474
                                                             LEGAL DESCRIPTION
                                                             Reference:          504725




19-14906-jps
                                              Situated in the Township of Sheffield, County of Lorain and State
                                              of Ohio: And known as being Sublot Nos. 1, 2 and 3inclusive,
                                              Block K, in the Lorain Heights Allotment, of part of Original
                                              Sheffield Township Lot No. 109, as shown by the recorded plat in




Doc 44-1
                                              Volume 6, page 21 of Lorain County Map Records. Said Sublot
                                              Nos. 1, 2 and 3, Block K, together form a parcel of land having a
                                              frontage of 120.00 feet on the northerly side of Thirty-Second
                                              Avenue, now known as Harrison Street, and extending back
                                              between parallel lines 110 feet on the Westerly line, 110 feet on
                                              the Easterly line and having a rear line of 120.00 feet, as appears
                                              by said plat, be the same more or less, but subject to all legal
                                              highways.
                                              Property Address:
                                              2111 Harrison Ave. and 2113 Harrison Ave.




FILED 05/20/20
                                              Lorain, Ohio 44055




                                            17-17
                                                                                          5




ENTERED 05/20/20 10:56:18
Page 17 of 41
    Page 1 of 40
                                                              84010b#1853
                                                                                                                                     J
                   M AIL
                   LOY.
                                                                                                                                    a
                                                         C '*) LI-'
                                                                  c

                                               )                y
                                                    \"."5-.         C 3U

                    Loan No: 048300105686                                                                       Data ID: 537
                    Borrower: JEFFREY S. CARMAN


                    Return to: AEGIS MORTGAGE CORPORATION
                               ATTENTION: WHOLESALE CLOSING
                               P.O. BOX 84308
                               BATON ROUGE, LA 70884

                                                     [Space Above This Line For Recording Data]


                                                            MORTGAGE                                 MIN: 100014704831056865

                    DEFINITIONS

                    Words used in multiple sections of this document are defined below and other words are defined in
                    Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document
                    are also provided in Section 16.

                   (A) "Security Instrument" means this document, which is dated May 24, 2002, together with all Riders
                    to this document.

                   (B) "Borrower" is JEF1-'REY S. CARMAN AND                  GLENDA CARMAN               .   Borrower is the
                    mortgagor under this Security Instrument. 14t...r-        64.21t:::. 'v.1IFE

                   (C)"MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that
                   is acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee
                   under this Security Instrument. MERS is organized and existing under the laws of Delaware, and has
                   an address and telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

                   (D) "Lender" is AEGIS MORTGAGE CORPORATION. Lender is A CORPORATION organized
                   and existing under the laws of the State of OKLAHOMA. Lender's address is 11111 WILCREST
                    GREEN, SUITE 250, HOUSTON TX 77042.

                   (E) "Note" means the promissory note signed by Borrower and dated May 24, 2002. The Note states
                   that Borrower owes Lender SEVENTY-THREE THOUSAND NINE HUNDRED and NO/100                       Dollars
                   (U.S. $ 73,900.00) plus interest. Borrower has promised to pay this debt in regular Periodic Payments
                   and to pay the debt in full not later than June 1, 2032.

                   (F) "Property" means the property that is described below under the heading "Transfer of Rights in
                    the Property."

                   (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late
                   charges due under the Note, and all sums due under this Security Instrument, plus interest.

               (H) "Riders" means all Riders to this Security Instrument that are executed by Borrower. The
               following Riders are to be executed by Borrower [check box as applicable]:

               E Adjustable Rate Rider              ❑ Condominium Rider                              ❑ Second Home Rider
               ❑ Balloon Rider                      ❑ Planned Unit Development Rider
               • 1-4 Family Rider                   ❑ Biweekly Payment Rider
               ❑ Other(s) [specify]                                                                                EXHIBIT

                                                                                                                         /


                   OHIO - Single  Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                   Modified by Middlebe g Riddle & Glenna                       Form 3036         1/01     (Page 1 of 13 Pages)




                    VI
                   0483001056860 30
                                   ini             1111111 I II                     ii
19-14906-jps             Doc 44-1        FILED 05/20/20                  ENTERED 05/20/20 10:56:18                                Page 18 of 41
    Page 3 of 40
          .•




                    (1) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
                    ordinances and administrative rules and orders (that have the effect of law) as well as all applicable
                    final, non-appealable judicial opinions.

                   (J)"Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other
                    charges that are imposed on Borrower or the Property by a condominium association, homeowners
                    association or similar organization.

                   (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by
                   check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
                    instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to
                   debit or credit an account. Such term includes, but is not limited to, point-of-sale transfers, automated
                    teller machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
                    transfers.

                   (L)"Escrow Items" means those items that are described in Section 3.

                   (M)"Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid
                    by any third party (other than insurance proceeds paid under the coverages described in Section 5) for:
                   (i) damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of
                    the Property; (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as
                    to, the value and/or condition of the Property.

                   (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default
                   on, the Loan.

                   (0)"Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under
                    the Note, plus (ii) any amounts under Section 3 of this Security Instrument.

                   (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
                    implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to
                    time, or any additional or successor legislation or regulation that governs the same subject matter. As
                    used in this Security Instrument,"RESPA' refers to all requirements and restrictions that are imposed
                    in regard to a "federally related mortgage loan" even if the Loan does not qualify as a "federally related
                    mortgage loan" under RESPA.

                   (Q) "Successor In Interest of Borrower" means any party that has taken title to the Property, whether
                   or not that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

                   TRANSFER OF RIGHTS IN THE PROPERTY

                   This Security Instrument secures to Lender:(i) the repayment of the Loan, and all renewals, extensions
                   and modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under
                   this Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and
                   convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the
                   successors and assigns of MERS the following described property located in the County of LORAIN:

                   SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF




                   which currently has the address of 2111 HARRISON AVE,
                                                              [Street)
                   LORAIN, OHIO                                                         44055          ("Property Address"):
                   [City)                                                               [Zip Codel


                   OHIO      Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                    Modified by Mlddleberg, Riddle & Gianna                          Form 3036       1/01   (Page 2 of 13 Pages)




19-14906-jps            Doc 44-1          FILED 05/20/20                 ENTERED 05/20/20 10:56:18                             Page 19 of 41
    Page 23 of 40




                          Judgment. The award rendered by the arbitrator shall be final, non-appealable and judgment may
                    be entered upon it in accordance with Applicable Law in any court having jurisdiction thereof.
                          Confidentiality. Borrower and Lender agree that the mediation and arbitration proceedings are
                    confidential. The information disclosed in such proceedings cannot be used for any purpose in any
                    other proceeding.
                          Claims Excluded from Mediation and Arbitration, Notwithstanding the foregoing, neither
                    Borrower nor Lender can require the other to mediate or arbitrate:(a) foreclosure proceedings, whether
                    pursuant to judicial action, power of sale, assent to a decree or otherwise, proceedings pursuant to
                    which Lender seeks a deficiency judgment, or any comparable procedures allowed under Applicable Law
                    pursuant to which a lien holder may acquire title to or possession of any property which is security for
                    this Transaction and any related personal property (including an assignment of rents or appointment
                    of a receiver), upon default by the Borrower on the Transaction; (b) an application by or on behalf of
                    the Borrower for relief under the federal bankruptcy laws or any other similar laws of general
                    application for the relief of debtors, through the institution of appropriate proceedings; (c) any Claim
                    where Lender seeks damages or other relief because of Borrower's default under the terms of a
                    Transaction; or (d) any Claim on which relief could be granted by the small claims court in Borrower's
                    jurisdiction. Enforcement of this section will not waive the right to arbitrate any other Claim, including
                    a Claim asserted as a counterclaim in a lawsuit brought under this section.
                          Effect of Rescission. If Borrower has the right to rescind this Transaction, rescinding it will not
                    rescind this Agreement.
                           No Other Arbitration Agreements. This Agreement is the only agreement between Lender and
                    Borrower regarding alternative dispute resolution, and supersedes any prior agreements to mediate or
                    arbitrate Claims. This Agreement may only be modified by a written agreement between Lender and
                    Borrower.
                          BORROWER AND LENDER AGREE TO WAIVE ANY RIGHTS TO TRIAL BY JURY OF ANY
                    AND ALL CLAIMS.


                          BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
                    this Security Instrument and in any Rider executed by Borrower and recorded with it.



                                                            ...(Seal)                                                   (Seal)
                     LENDA CARMAN —Borrower                                                     MAN —Borrower




                    OHIO - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                    Modified by Mlddleberg, Riddle & Manna                        Form 3036        1/01   (Page 12 of 13 Pages)




19-14906-jps            Doc 44-1           FILED 05/20/20                ENTERED 05/20/20 10:56:18                            Page 20 of 41
    Page 25 of 40




                    Loan No: 048300105686                                                                                Data ID: 537


                                                        [Space Below This Line For Acknowledgment]

                    State of OHIO
                    County of L orc ,'A

                         The foregoing instrument was acknowledged before me this
                                                               , 20 OZ        , by

                    JEF1-REY S. CARMAN AND GLENDA CARMAN




                                                      JEFF YATES
                                               Notary-Public, State of Ohto
                                          My Commtatsic, Expires Sept                                            JEFF vivrgrinted Name)
                                                                        13,20Q6                           Notary Public, State of Ohio
                    My commission   expires:                                                         My Commisatol Expires
                                                                                                                             Sept 13,2006



                [Seal]




                This instrument was prepared by:
                Middleberg, Riddle & Gianna
                717 N. Harwood, Suite 2400
                Dallas, TX 75201


                OHIO - Single Family - Fannie      Mae/Freddie Mac UNIFORM INSTRUMENT
                    Modified by Middleberg, Riddle & Glenna                        Form 3036                1/01   (Page 13 of 13 Pages)




19-14906-jps           Doc 44-1           FILED 05/20/20                    ENTERED 05/20/20 10:56:18                                  Page 21 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 22 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 23 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 24 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 25 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 26 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 27 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 28 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 29 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 30 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 31 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 32 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 33 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 34 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 35 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 36 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 37 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 38 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 39 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 40 of 41
19-14906-jps   Doc 44-1   FILED 05/20/20   ENTERED 05/20/20 10:56:18   Page 41 of 41
